— Appeal by defendant from a judgment of the County *899Court, Suffolk County (Tanenbaum, J.), rendered April 25, 1982, convicting him of sexual abuse in the first degree and sexual abuse in the third degree (two counts), upon a jury verdict, and imposing sentence. Judgment affirmed. After the jury reported it was deadlocked, the trial court gave an Allen-type charge (see Allen v United States, 164 US 492), and asked the jury to attempt to resolve its differences and agree on a verdict if they could. Defendant contends that this charge and a subsequent charge were coercive and unbalanced since they failed to remind the jurors that they should not surrender their conscientiously held beliefs (see People v Ali, 65 AD2d 513, .514, affd 47 NY2d 920). While the approach used by the trial court was not ideal, it did instruct the jury that it should not “attempt to reach some decision simply to reach a decision which you felt was inappropriate”. In addition, upon request by defense counsel, the court informed the jury that although it should attempt to reach a verdict, if it could not do so, to please report that circumstance as well. Considering the charge as a whole, we do not regard it as coercive (see People v Pagan, 45 NY2d 725). We have considered defendant’s other contentions and find them to be without merit. Mollen, P. J., Lazer, Thompson and Gulotta, JJ., concur.